The of the court was
nounced by
Rost, J.
This suit is brought to recover a mortgage debt of $1,279. The defence is that, the defendant has been released from the payment of the claim. The defendant excepted that he had not been served with a copy of the citation, and that he was cited to appear on the third monday of February, which is not a regular term of the court. These exceptions were overruled, and judgment rendered in favor of the plaintiff. The defendant appealed.
There is no error in this judgment, The defendant was properly cited, and, as there was sufficient time between the date of the citation and the return day, it is not material that that day was not a regular term of the court.
On the merits, we are bound to give legal effect to contracts, according to the true intent of all the parties to them. C. C. 1940 Kilgore and the defendant were partners, and owed the plaintiff the sum of $7,057, secured by mortgage. The partnership was dissolved; and Kilgore, receiving in his share of the assets the largest portion of the property mortgaged, assumed the payment of $5,777 65, being the sum claimed, which the defendant, in the same act, acknowledges to be due by him individually, and which he binds himself to pay the plaintiff. Subsequently Kilgore gave Patout an additional mortgage on other property, to secure the sum he had assumed to pay; in consideration of which, Patout discharged the defendant from all further liability for that sum.
The defendant’s counsel contends that this discharge was for the entire debt; but it is manifest that Patout did not intend to give such a discharge, nor do we think that the act would, under any circumstances, authorize that interpretation.

Judgment affirmed.